UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4074
THOMAS SIMMONS, IV,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
             Robert G. Doumar, Senior District Judge.
                            (CR-02-66)

                      Submitted: March 31, 2004

                       Decided: June 14, 2004

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James O. Broccoletti, ZOBY & BROCCOLETTI, P.C., Norfolk, Vir-
ginia, for Appellant. Paul J. McNulty, United States Attorney,
Michael J. Elston, Janet S. Reincke, Assistant United States Attor-
neys, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SIMMONS
                             OPINION

PER CURIAM:

   Thomas Simmons, IV, appeals his conviction and sentence for two
counts of making false statements to a firearms dealer in violation of
18 U.S.C.A. § 924(a)(1)(A) (West Supp. 2003); 18 U.S.C. § 2 (2000).
He challenges the admission of testimony and evidence of gun pur-
chase transactions by an absent witness and testimony concerning
statements by that individual. He also contends that the court erred in
determining his sentence by considering conduct for which he had
been acquitted. Finding no reversible error, we affirm.

   At Simmons’ trial, the government presented the testimony of
Michelle Jones and Theresa Jones, cooperating witnesses who testi-
fied that they each made several gun purchases for Simmons over
several years. Following the government’s presentation of its case,
Simmons moved for judgment of acquittal. The district court granted
the motion as to ten of the twenty-nine counts. Each of those ten
counts related to gun purchases that Neil Dennis was alleged to have
made for Simmons. Neil Dennis was not present to testify at Sim-
mons’ trial.

   Simmons then moved to have stricken from the record all evidence
relating to those charges, including exhibits to which he had stipu-
lated. He also requested that the jury be instructed to disregard any
testimony relating to those charges. The district court denied the
motion.

   The jury subsequently found Simmons guilty of two counts, both
involving firearms purchases by Michelle Jones. The jury found Sim-
mons not guilty of the remaining charges.

   On appeal, Simmons challenges the admission of evidence and
exhibits concerning Neil Dennis’ purchases of firearms and state-
ments made by Dennis. He argues that the evidence was inadmissible
hearsay, was not admissible under Fed. R. Evid. 404(b), and was not
relevant. He asserts that admission of the evidence prejudiced his
right to a fair trial.
                      UNITED STATES v. SIMMONS                      3
   We review the admission of evidence for an abuse of discretion.
United States v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997). We need
not address Simmons’ specific challenges because the admission of
the contested evidence, if error, was harmless. See Fed. R. Crim. P.
52(a). Evidentiary rulings will be found harmless if the court is able
to conclude, "‘with fair assurance, after pondering all that happened
without stripping the erroneous action from the whole, that the judg-
ment was not substantially swayed by the error.’" Brooks, 111 F.3d
at 371 (quoting United States v. Heater, 63 F.3d 311, 325 (4th Cir.
1995)).

   Here, the jury heard evidence of eleven firearm purchases by The-
resa Jones, eight firearm purchases by Michelle Jones, and ten firearm
purchases by Neil Dennis. All of these firearms were allegedly
directed by and purchased for Simmons. Despite having heard and
received evidence of Dennis’ involvement in this scheme, the jury
convicted Simmons of only two of the twenty-nine counts charged in
the indictment, both related to gun purchases by Michelle Jones. The
evidence as to these two purchases consisted of testimony by
Michelle Jones, and corroborative testimony by other witnesses. None
of the challenged evidence pertained to the two counts on which Sim-
mons was convicted.

   We find that any error in admitting evidence of Dennis’ gun pur-
chases was harmless because "it appears ‘beyond a reasonable doubt
that the error complained of did not contribute to the verdict
obtained.’" Neder v. United States, 527 U.S. 1, 15 (1999) (quoting
Chapman v. California, 386 U.S. 18, 24 (1967)); see Delaware v. Van
Arsdall, 475 U.S. 673, 681 (1986) ("[A]n otherwise valid conviction
should not be set aside if the reviewing court may confidently say, on
the whole record, that the constitutional error was harmless beyond
a reasonable doubt."). Because the district court’s admission of the
challenged evidence and the court’s subsequent denial of the motion
to strike such evidence did not result in any prejudice to Simmons, we
find that the error, if any, was harmless. Accordingly, we affirm Sim-
mons’ convictions.

  At sentencing, Simmons objected to the recommendation in the
presentence report that he be held responsible for twenty-nine fire-
arms. The district court found that the preponderance of the evidence
4                     UNITED STATES v. SIMMONS
supported a finding that Simmons was responsible for eighteen fire-
arms; the court concluded that the preponderance of the evidence did
not support a finding that the firearms purchased by Theresa Jones
were on Simmons’ behalf. Accordingly, the court disregarded the
eleven firearm purchases made by Theresa Jones. Simmons’ offense
level was therefore reduced by two levels under U.S. Sentencing
Guidelines Manual § 2K2.1(b)(1)(B) (2002), resulting in a total
offense level of twenty-six and a guideline range of sixty-three to
seventy-eight months. The court sentenced Simmons to seventy-eight
months imprisonment.
   Simmons contends that the court erred in considering acquitted
conduct in determining his offense level. He asserts that the evidence
did not rise to the level of a preponderance and that the court failed
to explain why evidence was sufficient as to some of the charges and
insufficient as to others. Contrary to Simmons’ contention, the district
court did explain its finding that Simmons was responsible for eigh-
teen firearms, and these findings were not clearly erroneous. See
United States v. Crump, 120 F.3d 462, 468 (4th Cir. 1997) (providing
standard). Dennis testified during the sentencing hearing that he
bought ten guns for Simmons. He stated that Simmons directed which
guns to purchase and where to purchase them, provided the purchase
money, and paid Dennis money or crack cocaine. Michelle Jones’
trial testimony was substantially similar in that she testified that she
purchased firearms for Simmons. He provided the money and directed
the type of firearm he wanted her to buy and the location from which
she should purchase the firearm. He also paid her in crack cocaine
and/or money for making the gun purchases. We find that the prepon-
derance of the evidence supports the district court’s finding that Sim-
mons was responsible for the eighteen firearms purchased for him by
Michelle Jones and Neil Dennis, see United States v. Jones, 31 F.3d
1304, 1316 (4th Cir. 1994); United States v. Uwaeme, 975 F.2d 1016,
1018 (4th Cir. 1992), and that this finding is not clearly erroneous.
Crump, 120 F.3d at 468.
   Accordingly, we affirm Simmons’ conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.
                                                           AFFIRMED